On Rehearing
PER CURIAM.
A rehearing having been granted in the above named causes and the cases having been further considered upon the record and briefs and argument of attorneys for the respective parties, it is ordered and adjudged by the Court that the opinion of this Court filed May 14, 1958, in said causes be and the same is hereby reaffirmed and adhered to on rehearing.
DREW, THORNAL and O’CONNELL, JJ., and REVELS, Circuit Judge, concur.
TERRELL, C. J., and THOMAS and HOBSON, JJ. dissent.